DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 386(c) is acknowledged.

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of the certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained 
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The functional limitations, light source, projecting module, and diffractive element, of claims 16 and 20 will NOT be interpreted under 35 U.S.C. 112(f)
	Claims 16 and 20 recite the functional limitations, “light source…configured for emitting light beams…” and “diffractive element…configured for diffracting the collimated light beams….” Claim 20 recites the functional limitation, “projecting module…configured to project
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal component structure and/or an external connection structure corresponding to the limitation. Id. at 1358-59; Williamson, 792 F.3d at 1350-51.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

In the claims, 

…

4. (Currently Amended) The collimating lens as claimed in claim 1, wherein…f representsa focal length of collimating lens[[.]].”

…
TTL representsa total optical length of the collimating lens, f representsa focal length of the collimating lens.

20. (Currently Amended) A mobile phone, comprising a projecting module, a processor, and a housing, wherein the projecting module and the processor are received in the housing, the projecting module is configured to projecta three-dimensional space according to the structured-lights reflected by the object, the projecting module comprises:
…
.

Allowable Subject Matter
Claims 1-20 are allowed, and the following is an examiner’s statement of reasons for allowance: As to claims 1,16, and 20, the prior art fails to disclose a collimating lens/lens group comprising a first lens with positive refractive power, a second lens with negative refractive power, and a third lens with positive refractive power, wherein each of the first, second, and third lenses has a refractive index change less than -30 x10-6/ºC in a range of 0-60ºC. Claims 2-15 and 17-19 are allowed because they depend on either claim 1 or claim 16.  
Regarding claim 1, it also requires that the first, second, and third lenses be made of plastic. Sano (US 2006/0238894) discloses a lens assembly for a mobile phone. The lens assembly includes first, second, and third lens having respective positive, positive, and negative 
Regarding claims 16 and 20, neither requires that the first, second, and third lenses be made of plastic. Gong et al. (US 2019/0137733) discloses a collimating optical lens assembly comprising a first, second, and third lens having respective positive, negative, and positive refractive power. The reference also notes that the lenses are respectively made of glass, plastic, and plastic but that this material selection for the lenses is not limiting (e.g., [0088]). Therefore, the Examiner submits that it would obvious to design all three lenses of Gong’s system to be glass. However, while Gong et al. discloses that the refractive index change of the glass lens may be designed to -3.36 x10-6/ºC (e.g., [0094]), Gong et al. discloses that this change only holds between 20-40ºC ([0094], lines 5-8); claims 16 and 20 require the condition to hold between 0-60ºC.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The following reference made of record but not relied upon is considered pertinent to applicant's disclosure: Wang et al. (US 2021/0364744) discloses the claimed condition for a glass lens but does not have priority over the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696